The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the various recitations of “in each case” are vague and unclear (this also applies to claims 4 and 10).
Also in claim 1, line 14, the recitation “the respective other end section” lacks antecedent basis.
Also in claim 10, line 5, the recitation “the transport securing aperture” lacks antecedent basis (note that a “load securing aperture” has previously been recited).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites “A transport system comprising the …  transport vehicle of claim 1; and wherein the at least one transport unit can be transported by the transport vehicle”. However, claim 1 already recites that the transport vehicle is “for transporting at least one transport unit”. As such, it is inherent from claim 1 that the transport unit can be transported by the transport vehicle, and thus claim 7 fails to add any further limitations to claim 1. In the event applicant intended to recite the combination of the transport vehicle of claim 1 and the transport unit, the transport unit must be positively recited as a distinct claim limitation, and not merely be the subject of an intended use recitation of the transport vehicle. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sexsmith (US 6,343,674) in view of Hoffman (US 11,167,967) and Puspur (CA 1,267,111).
Sexsmith shows a transport vehicle (10) for transporting at least one transport unit (“load”, not shown), the transport vehicle comprising: at least one drive unit (11) having at least one electric drive (not explicitly disclosed, but motor 18 drives wheels 54 as well as hydraulic cylinders 32 and 38, and further, the hydraulic cylinders may be replaced by electric equipment – as such, in at least this embodiment an electric drive is considered inherent), at least one steerable vehicle wheel (54), which can be driven by the drive, at least one control unit (64, 70), which is connected to the drive unit and is intended for controlling the drive and for steering the vehicle wheel (col.3:48-49 and 56-58), at least one loading fork (42), which is arranged in a height-adjustable manner on the drive unit, and at least two longitudinal outriggers (22), which are arranged parallel to one another and at a distance from one another and extend in a longitudinal direction of the transport vehicle and between which the loading fork is arranged so as to be height-adjustable and which are in each case connected to the drive unit by one end section and at [the] a respective other end section of which in each case at least one non-steerable vehicle wheel (30) is arranged, the wheel axis of which is aligned transversely to the longitudinal direction of the transport vehicle, 
Sexsmith does not show the drive unit of the vehicle to include at least one standing platform on which a person can stand during travel of the transport vehicle. Rather, it is a “walk-behind” style of vehicle.
Hoffman shows a small lift/transport vehicle generally similar to that of Sexsmith which is referred to as a “rider” style of vehicle and includes an operator platform 5 upon which a person can stand during travel of the transport vehicle (col. 3:3-9).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle of Sexsmith such that the drive unit included an operator platform upon which a person could stand during travel of the transport vehicle, as taught by Hoffman, so that the vehicle operator would not have to walk along behind the vehicle during travel thereof, making operation thereof easier and more convenient for someone of limited mobility or stamina.
Sexsmith also does not show the outriggers to include at least one door element arranged so as to be pivotable about a vertical pivot axis from a closed position extending transversely to the longitudinal outriggers into an open position extending parallel to the longitudinal outriggers (*see note below).
Puspur shows a small lift/transport vehicle generally similar to that of Sexsmith wherein longitudinal outriggers 12 include at least one door element (tailgate 50) arranged so as to be pivotable about a vertical pivot axis from a closed position extending transversely to the longitudinal outriggers (Fig. 2) into an open position extending parallel to the longitudinal outriggers (implicit from Fig. 1; also note page 5, lines 1-4). The tailgate includes support elements (openings 58) in which loading forks 30 are placed when in the closed position. This increases the rigidity of the vehicle and allows the forks to be locked in place during travel thereof (page 5:12-20). It is also noted that although the vehicle is a towable trailer, it is designed with a convertible handle 72 allowing it to be manually maneuvered in a manner similar to that of the vehicle of Sexsmith (page 5:34 to page 6:3).
It additionally would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the vehicle of Sexsmith by configuring the outriggers to include at least one door element arranged so as to be pivotable about a vertical pivot axis from a closed position extending transversely to the longitudinal outriggers into an open position extending parallel to the longitudinal outriggers, as taught by Puspur, to increase vehicle rigidity and to securely lock the forks in place during travel of the vehicle.
*Note: The claim is interpreted as merely requiring the outriggers in toto to include at least one door element. However, in the event it is determined that applicant intended the claim to require each outrigger to include at least one door element (or the claim is amended to clearly be so limited), the examiner notes that additionally modifying the apparatus of Sexsmith such that each outrigger included at least one door element would have been a mere design expediency, as it has been held that the mere duplication of the parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 2, as noted above, Puspur shows that at least one support element (58) is arranged on each door element, the support elements being arranged on the door element(s) in such a way that, when the door element(s) is/are in the closed position(s), free ends of fork tines of the loading fork can be laid on the support elements in a raised state of the loading fork. This feature would obviously be included in the apparatus of Sexsmith when modified in the manner above. Additionally, the same rationale regarding each outrigger including at least one door element applies equally to this claim, in the event it is determined that the claim was intended (or is amended) to recite such a limitation.
Re claim 3, Sexsmith discloses that the longitudinal outriggers are arranged adjustably on the drive unit, thus enabling a distance between the longitudinal outriggers to be varied (Figs. 2-3).
Re claim 4, Sexsmith further discloses that on the end section of each longitudinal outrigger which is connected to the drive unit, in each case at least two cross members (not labeled but clearly shown in Fig. 1) are arranged parallel to one another and at a distance from one another and transversely to the longitudinal outrigger and are guided in a longitudinally movable manner on the drive unit.
Re claim 7, to whatever extent the limitations thereof may further limit claim 1, Sexsmith discloses that a transport unit (i.e., a load) can be transported by the transport vehicle of claim 1.

Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sexsmith in view of Hoffman and Puspur, as applied to claim 1 above, and further in view of Gaudet et al (US 8,182,193) and Welch et al (US 2011/0268543).
Sexsmith as modified does not show at least one running wheel arranged in a height-adjustable manner on each door element, wherein a wheel axis of the respective running wheel is aligned orthogonally to the wheel axes of the non-steerable vehicle wheels when the door element is in the open position, wherein the running wheels are arranged so as to be height-adjustable in such a way that the non-steerable vehicle wheels are arranged so as to be raised from a traversable underlying surface when the running wheels are fully lowered.
Gaudet shows a vehicle for lifting and transporting a container, wherein pivoting door elements (hinge arms 19, 19’) are arranged at one end of respective longitudinal outriggers (side beams 17, 17’), which are arranged parallel to one another and at a distance from one another and extend in a longitudinal direction of the transport vehicle, and at which end at least one non-steerable vehicle wheel (22) is arranged, the wheel axis of which is aligned transversely to the longitudinal direction of the transport vehicle, wherein each door element is arranged so as to be pivotable about a vertical pivot axis from a closed position extending transversely to the longitudinal outriggers (Fig. 2) into an open position extending parallel to the longitudinal outriggers (Figs. 17C-E), wherein a ground-engaging footplate 32 is arranged in a height-adjustable manner on each door element, and wherein the footplates are arranged so as to be height-adjustable in such a way that the non-steerable vehicle wheels are arranged so as to be raised from a traversable underlying surface when the running wheels are fully lowered. Thus, the distance between the outriggers can be adjusted to accommodate containers of varying size without dragging the non-steerable wheels across the ground (col. 4:59 to col. 5:5 and col. 8:44 to col. 9:46).
However, the footplates are not running wheels, wherein a wheel axis of the respective running wheel is aligned orthogonally to the wheel axes of the non-steerable vehicle wheels when the door element is in the open position.
Welch shows a similar container transport vehicle, wherein height adjustable running wheels 240, 242 operate in a similar manner and perform substantially the same function as the footplates of Gaudet, wherein a wheel axis of each respective running wheel is aligned orthogonally to the wheel axes of non-steerable vehicle wheels 215 to allow the lateral spacing between longitudinal outriggers 205, 210 to be adjusted without dragging the non-steerable wheels across the ground. Clearly, such running wheels would allow easier movement (i.e., less friction) across the ground surface than the footplates of Gaudet.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Sexsmith by providing at least one running wheel arranged in a height-adjustable manner on each door element, wherein a wheel axis of the respective running wheel was aligned orthogonally to the wheel axes of the non-steerable vehicle wheels when the door element was in the open position, wherein the running wheels were arranged so as to be height-adjustable in such a way that the non-steerable vehicle wheels were arranged so as to be raised from a traversable underlying surface when the running wheels were fully lowered, as jointly suggested by Gaudet and Welch, to enable the lateral distance between the longitudinal beams to be quickly and easily adjusted to accommodate containers of varying size, in a manner that created little or no friction.
Re claim 6, although Gaudet utilizes hydraulic cylinders 35 for adjusting the height of each ground-engaging member, it would have been an obvious design expediency to have instead utilized an electric drive with a transmission, especially in light of Sexsmith’s above-noted teaching of utilizing electric equipment to replace hydraulic cylinders.
Re claim 10, Gaudet further discloses at least one load securing projection (26) arranged on sides of the longitudinal outriggers (17, 17’), and in each case at least one load securing aperture (47) is arranged on sides of the transport unit, wherein the respective load securing projection engages in the respective [transport] load securing aperture when the transport unit is arranged on the transport vehicle (col. 9:30-41). To have additionally included these features in the apparatus of Sexsmith as modified above would have been an obvious design expediency to ensure the load was secure during transport. Further, even though Gaudet shows the projections and apertures on corresponding horizontal sides of the outriggers and transport unit rather than having the projections arranged on mutually facing (i.e., vertical) sides of the longitudinal outriggers and the apertures arranged on (vertical) sides of the transport unit so as to face away from one another, it nevertheless would have been an obvious choice of design to instead place the respective projections and apertures on vertical sides of the corresponding outriggers and transport unit, such that the projections faced each other and the apertures faced away from each other, as this would simply be the selection of one of a finite number of respective sides of the outriggers and transport unit from to choose for the purpose of securing the container to the outriggers for transport thereof. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sexsmith in view of Hoffman and Puspur, as applied to claims 1 and 7 above, and further in view of Swezy et al (US 3,458,212).
Sexsmith as modified does not show the transport unit designed as a closable transport box.
Swezy shows a combination trailer-dolly generally similar to the vehicles of Sexsmith and Puspur, wherein a load to be lifted and transported is a closable transport box 13 with doors 116.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Sexsmith by configuring the load to be transported as a closable transport box, as shown by Swezy, to allow the object(s) to be transported in a safe and secure manner so as to be protected from adverse weather conditions, vandalism and/or theft.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sexsmith in view of Hoffman and Puspur, as applied to claims 1 and 7 above, and further in view of Fu (CN 203444594).
Sexsmith as modified does not show the transport unit to have at least one anti-theft alarm system and/or at least one GPS tracker.
Fu discloses that it is desirable to provide a transport container with an anti-theft alarm system.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the vehicle of Sexsmith by providing the transport unit with an anti-theft alarm system, as taught by Fu, to help protect the contents of the transport unit (and/or the transport unit itself) from theft.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olsen discloses a GPS tracking device for a transport container. Hagman and Chasar each show a manually-propelled transport vehicle otherwise similar to that of Sexsmith. O’Neill shows a trailer with a pivoting door element similar to that of Puspur. Yancy and Holt show trailers with transversely adjustable outriggers. Mallaghan shows a hydraulically powered transport vehicle with transversely adjustable outriggers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

9/12/22